Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 2 is objected to because of the following informalities:  the phrase “ different types of metals having different standard electrode potentials each other” is recited; this phrase does not contain proper grammatical structure and should read “ different types of metals having different standard electrode potentials from each other”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krebs (US Patent No. 5188143 A).

Regarding Claim 1, Krebs teaches a water leakage detection device, comprising: 
a pair of metal electrodes containing a first end and a second end (See Figs. 2-5; ); 
a warning device which is connected to the first end of the pair of metal electrodes (See Figs. 2-4, showing a warning device, i.e. a leakage sensor), and is configured to issue a warning based on a potential difference between the pair of metal electrodes (Col. 4, Lines 10-14: “As the leakage water disposes between the connectors 35 and 36 at their ends engaged with the floor 18, an electrical circuit will be completed through the wire leads 24 and 25 to supply battery power to the buzzer”, i.e. there is a potential difference between the electrodes, which causes a warning to be issued); and 
a power supply which is connected to the second end of the pair of metal electrodes (See Figs. 2-5, showing the battery connected to one side of the metal electrodes), and is configured to apply a voltage between the pair of metal electrodes (Col. 4, Lines 10-14: “As the leakage water disposes between the connectors 35 and 36 at their ends engaged with the floor 18, an electrical circuit will be completed through the wire leads 24 and 25 to supply battery power to the buzzer”, i.e. the battery applies a voltage between the pair of electrodes).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US Patent No. US 5188143 A) in view of Ohira (Japanese Patent Document No. JP 2001/296201 A).

Regarding Claim 2, Krebs teaches the water leakage detection device according to claim 1.
Krebs does not explicitly teach wherein the pair of metal electrodes contain different types of metals having different standard electrode potentials each other.
Ohira teaches wherein the pair of metal electrodes contain different types of metals having different standard electrode potentials each other ([0006]: “A negative electrode using a material with a low standard single electrode potential due to electrochemical permutation as the electrode, and a positive electrode with a material with a high standard single electrode potential on the other electrode, amplifying the induced potential difference between the positive and negative electrodes caused by water leakage”; [0023]: “As shown in FIG. 1, the dissimilar metal electrodes 1 a and 1 b are connected to the DC amplification circuit 2”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krebs to include wherein the pair of metal electrodes contain different types of metals having different standard electrode potentials each other, as taught by Ohira.
Doing so would allow one to exploit the potential difference between the two metals, such that, as taught by Ohira [0027]: “a chemical reaction occurs to generate an induced voltage”, decreasing the power output necessary by the power source/battery.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US Patent No. US 5188143 A) in view of Ohira (Japanese Patent Document No. JP 2001/296201 A), further in view of Lyu (Chinese Patent Document No. CN 106557056 A).

Regarding Claim 3, Krebs in view of Ohira teaches the water leakage detection device according to claim 1, wherein the power supply includes…a constant voltage source (Col. 1, Lines 6-13: “The present invention relates to moisture protection devices, and more particularly to a novel water leakage detector…which includes a low voltage battery as a power source”).
Krebs does not explicitly teach wherein the power supply includes a resistor, a diode,…, and a timer (Emphasis added by Examiner).
Lyu teaches wherein the power supply includes a resistor, a diode,…, and a timer (Description, Technical Solution, Paragraph 2: “the chilled water controller includes a power supply input module connected in turn, a rectifying filter module, an overvoltage protection module, a voltage regulator module and a 555 timer, and a detection branch composed of a series switch button and a water leakage detection element, The detection branch is arranged at the output end of the regulator module and is connected with the 555 timer through an amplifier circuit. The connection point of the switch button and the leakage detection element is grounded through a diode and a resistor. The output of the 555 timer is provided with indicator, Connect to the input of the central processor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krebs with wherein the power supply includes a resistor, a diode,…, and a timer, as taught by Lyu. 
Doing so would allow one to provide time specific control of the apparatus as taught by Lyu, Detailed Description, Paragraph 4 and 6, thus allowing one to achieve, as taught in Detailed Description, Paragraph 7 “real-time monitoring, so as to effectively protect the user”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. US 4,266,195, pertaining to a water detector including two metals with different electrochemical potentials
US Patent No. US 7,239,246, pertaining to water leakage detection and a 3D sensor therefor, including a pair of electrical contacts with a plurality of pins
US Patent No. US 6,414,598, pertaining to a battery powered liquid leak detector and alarm system including a timer with an alarm; see additional prior art references discussed therein
US Patent Application No. US 2006/0244616 or US 2009/0284382 A1 pertaining to flexible, battery powered moisture sensing strips with visible and audible indicators; see additional prior art references discussed therein
Japanese Patent Doc No. JP H03267732 A, pertaining to a water leak detector using two electrodes
Japanese Patent Doc No. JP 2013/167551 A, pertaining to a self-power-generating water leakage detection sensor for underground use, including wireless transmission device and applying two electrodes with different potentials
Japanese Patent Doc No. JP 2008/233031 A, pertaining to a passive RFID water leakage detection system with two leads, which can be connected to monitoring via USB or wirelessly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J GASSEN/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863